Pee Curiam.
This action was brought by the plaintiffs, Elmer Yeager and Laura Yeager, his wife, to recover compensation for damages sustained by them, when the defendant’s trolley car crashed into the rear of the husband’s automobile, in which they were riding. The jury brought in a verdict in favor of the plaintiffs, awarding the husband $2,000 and the wife $500.
The only ground upon which we are asked to set aside these awards is that they were plainly excessive. Our examination of the testimony relating to the character of the injuries received by the respective plaintiffs, the medical expenses incurred by the husband by reason thereof, the loss of wages by the husband, and the cost of repairing his automobile satisfies us that the award to him was a reasonable one. The character of the injuries received by the wife in the collision justified the award made to her, in our opinion.
The rule to show cause will be discharged.